Citation Nr: 0937863	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-25 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1969 to September 
1971.  The Veteran received the Bronze Star and the Army 
Commendation Medal with "V" Device for his service with the 
Army in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO). 

In a June 2008 supplemental statement of the case, a DRO 
reopened the previously denied claim of service connection 
for bilateral hearing loss.  However, the Board is required 
to address this particular issue (i.e., the new and material 
claim) in the first instance.  The Board has the jurisdiction 
to address a new and material issue and to reach the 
underlying de novo claim.  If the Board determines that new 
and material evidence has not been received, the adjudication 
of the particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with respect to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 
265 F.3d 1366, 1369 (2001) (holding that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case, the RO as 
already determined that new and material evidence sufficient 
to reopen the Veteran's previously denied claim of service 
connection for bilateral hearing loss has been received, the 
Board will proceed to adjudicate this new and material issue 
in the first instance.

Pursuant to the Veteran's July 2008 communication requesting 
a hearing before a Veterans Law Judge, a travel board hearing 
was scheduled for him in August 2008.  However, the Veteran 
failed to appear for that hearing.  A postponement was not 
requested or granted.  The Veteran has not asserted any good 
cause for missing the hearing or requested that it be re-
scheduled.  Under these circumstances, the regulations 
consider the hearing request to have been withdrawn.  
38 C.F.R. § 20.702 (2008).  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in a May 2001 rating decision and the Veteran did not 
appeal.  

2.  Evidence submitted since the May 2001 rating decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the Veteran's claim for 
bilateral hearing loss.  

3.  The Veteran does not have a right hip disability related 
to service.

4.  The Veteran does not have an eye disability related to 
service.


CONCLUSIONS OF LAW

1. The May 2001 RO decision that denied service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  A right hip disability was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  

4.  An eye disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the claim for new and material evidence, the Board 
finds that, without deciding whether the notice and 
development requirements of Veterans Claims Assistance Act of 
2000 (VCAA) have been satisfied in the present case, the VCAA 
does not preclude the Board from adjudicating the Veteran's 
claim.  This is because the Board is taking action favorable 
to the Veteran on this particular issue in appellate status 
and a decision at this point poses no risk of prejudice to 
him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As to the remaining claims, in correspondence dated in 
January 2005, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In light of the Board's denial of the 
Veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the him under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   The Veteran informed VA that he 
received treatment at VA's Central Arkansas Healthcare System 
Hospital.  The Veteran did not state that he received 
treatment for his claimed disabilities anywhere else, nor did 
he complete release forms that would allow VA to seek any 
such private records.  Thus, the only medical records 
associated with the Veteran's file and examined herein are 
those from this VA medical center.  
  
A VA compensation and pension examination is not required for 
the Veteran's claimed right hip and eye disabilities.  The 
Board may order an examination when the record shows that the 
Veteran has a current disability, indicates that this 
disability may be associated with the Veteran's active 
service, and does not contain sufficient evidence for the 
Board to make a decision on the issue.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  If the record indicates that 
there may be a nexus between the current disability and any 
service related incident, then the Board may order an RO to 
have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  In this case, the Veteran is not 
suffering from either disabilities and there is no indication 
that these claimed disabilities could be related to service, 
as further discussed herein.  Without a current diagnosis or 
a nexus, the Board may consider the medical records already 
in the file without requiring a VA examination.  Thus, the 
duties to notify and assist have been met.

Analysis

New and Material Evidence 

The RO denied service connection for bilateral hearing loss 
in a May 2001 rating decision.   The Veteran was informed of 
that decision and he did not file a timely appeal.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  The May 2001 
decision is final because the Veteran did not file a timely 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

The claim for entitlement to service connection for bilateral 
hearing loss may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in 
December 2004.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before the RO at the time of prior final 
decision included service treatment records and post service 
treatment records from VA.  

In the May 2001 rating decision, the RO determined that the 
Veteran did not suffer hearing loss in service, was not 
currently suffering from hearing loss, and that there was no 
nexus between hearing loss and service.  

The Board finds that the evidence received since the last 
final decision raises a reasonable possibility of 
substantiating the claim.  The new evidence includes records 
from the Central Arkansas VA Hospital showing that the 
Veteran currently suffers from hearing loss.  As this speaks 
to one of the reasons for the denial, the Board considers 
this new and material and will reopen the claim.  

Right Hip and Eye Disabilities

The Veteran essentially contends that he has current right 
hip and eye disabilities related to service.  He contends 
that he injured his right hip and eye in service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As for the right hip disability, VA treatment records show 
that the Veteran complained of pain in his right hip.  
According to a February 2004 progress note, the Veteran 
stated that his right hip pain began 11 years prior (thus 
1993) when his son jumped on his back.  The Veteran stated 
that his right hip came out and had to be placed back into 
the socket.  In that progress note, the clinician reported 
that the Veteran's right hip demonstrated good range of 
motion.  The clinician made no diagnosis of the Veteran's 
pain in his hip.  An October 2005 treatment record noted the 
Veteran was positive for right hip problems but there was no 
weakness, joint stiffness, decreased range of motion, 
swelling, arthritis, or gout found.  While right hip pain has 
been noted, the Board points out that symptoms such as pain 
alone, without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  There is no competent medical 
evidence that the Veteran currently has a right hip 
disability.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  As noted above, in the absence of proof of a 
present disability, there can be no valid claim.  See 
Brammer, 3 Vet. App. at 225. 

Similarly, a review of the Veteran's medical records from the 
Central Arkansas VA Hospital shows no treatment for an eye 
condition.  Indeed, while the Veteran's December 2004 claim 
requests service connection for an eye condition, the Veteran 
never specifies what that condition may, how it manifests 
itself, or even which eye it affects.  A September 2005 
outpatient care note reflects that the Veteran wears reading 
glasses, but shows no complaints of cataracts, glaucoma or 
diabetic changes that could be considered an eye disability.  
See 38 C.F.R. § 3.303(c) (noting that vision loss due to 
refractive error is precluded by regulation).  Again, absent 
proof of the existence of the disability being claimed, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer, 3 Vet. App. at 223; Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where (as with both claimed 
disabilities here) the overall evidence fails to show a 
chronic disability, that holding is not be applicable.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (noting that competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations and symptoms.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has diagnoses of a right hip and/or eye 
disabilities related to service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the medical evidence does not reflect that the Veteran 
currently has a right hip disability or an eye disability, 
the Board concludes that these claimed disabilities were not 
incurred in or aggravated by active service.  As the 
preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

The claim for service connection for bilateral hearing loss 
is reopened.  To that extent only, the appeal is allowed.

Service connection for right hip condition is denied.

Service connection for an eye condition is denied.


REMAND

Though the Board is reopening the Veteran's claim for service 
connection for bilateral hearing loss, it cannot address the 
claim on the merits at this point.  Instead, the claim must 
be remanded for further development.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

On entrance to service in June 1969, audiometric testing 
revealed results of -5, -5, -5, and -5 decibels in the right 
ear and -5, -5, -5, and -5 decibels in the left ear at 500, 
1000, 2000, and 4000 hertz respectively (results at 3000 
hertz were not recorded).

The report of the Veteran's April 1971 examination upon 
discharge reflects audiometric test results of 15, 15, 15, 
and 15 decibels in the right ear and 15, 15, 15, and 15 
decibels in the left ear at 500, 1000, 2000, and 4000 hertz 
respectively (results at 3000 hertz were not recorded).  
While these results demonstrate normal hearing for VA 
compensation purposes, they also reflect a decrease in 
hearing acuity since service entry.  See 38 C.F.R. § 3.385 
(2008).

The Veteran underwent a VA audiological examination in May 
2008.  Audiometric testing revealed results of 25, 60, 75, 
75, and 75 decibels in the right ear and 25, 65, 75, 70, and 
70 decibels in the left ear at 500, 1000, 2000, 3000, and 
4000 hertz respectively.  The Veteran's word recognition 
scores were 84 in the right ear and 80 in the left.  The 
examiner wrote that these scores reflected a pattern of 
moderate sloping to severe sensorineural hearing loss.  The 
examiner determined that the Veteran's hearing loss was not 
related to noise exposure in combat since the his hearing was 
within normal limits for both ears at service discharge.  
Further, the examiner indicated that while the Veteran 
demonstrated hearing loss in August 1973 examination, he 
could not render an opinion regarding whether hearing loss 
was related to the Veteran's National Guard duty, Reserve 
duty, or other factors without resort to speculation.  

While the Veteran's hearing may have been within normal 
limits upon discharge from service, the examiner did not 
state whether the decrease in hearing acuity the Veteran 
experienced during service could reflect that the Veteran's 
hearing loss was incurred in or aggravated by active service.  
The Board finds that an examination is necessary to address 
this issue before proceeding with a decision in this case.  

Additionally, on remand, the Veteran should be provided with 
notice of VA's duty to assist that conforms with the Court's 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the Veteran must be apprised of the type of 
evidence necessary to establish a disability rating or 
effective date for any possible award of benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims file 
to the May 2008 VA audio examiner if 
possible.  If that examiner is not 
available, the claims file should be 
referred to another appropriate 
individual.  The claims folder should be 
made available to the examiner and the 
examiner should indicate on the 
examination report that the claims folder 
was reviewed.  After reviewing the record 
in its entirety, the examiner should again 
conduct all indicated tests.  All results 
should be provided.  

Thereafter, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent 
probability or greater) that any current 
bilateral hearing loss had its onset 
during service, and/or is related to 
service, including duties as an 
artilleryman/combat.  In reaching this 
opinion, the examiner is asked to 
specifically address the decrease in 
hearing acuity during service, as 
documented by the June 1969 entrance 
examination report and April 1971 
discharge examination report.  

2.  The RO should provide the Veteran 
notice of the law and regulations 
addressing the type of evidence necessary 
to establish a disability rating and 
effective dates for award of benefits, as 
set forth in Dingess and cited above.

3.  Then, after ensuring any other 
necessary development has been completed, 
the RO should readjudicate the Veteran's 
claim for service connection for bilateral 
hearing loss.  If action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


